Citation Nr: 0532243	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  04-22 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to secondary service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel

INTRODUCTION

The veteran had active military service from October 1967 to 
May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.  The veteran was afforded a 
personal hearing at the RO before the undersigned Veterans 
Law Judge in June 2005.  A transcript of the hearing is 
associated with the claims file.

This appeal initially included a claim for service connection 
for tinnitus.  However, by a rating action dated in July 
2004, the RO granted service connection for tinnitus.  The 
issue of entitlement to service connection for tinnitus is 
therefore no longer the subject of appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Acknowledging that he had a preexisting right knee disability 
prior to his military service, the veteran argues that the 
stresses and strains of his military service aggravated and 
permanently worsened his right knee disability.  He contends 
that his right knee was essentially asymptomatic at the time 
he entered service.  The veteran states he developed severe 
right knee pain during his active service as a resulted of 
service-related activities.  He asserts that he has been 
plagued by right knee problems since that time.  The veteran 
also maintains that he suffers from chronic low back 
disability that was caused and/or aggravated by his right 
knee problems.


Service medical records document the presence of a right knee 
disability prior to the veteran's entry into active service.  
His service enlistment examination clearly indicated that he 
had had a right medial meniscectomy in 1966.  The condition 
was described as being essentially asymptomatic.  The only 
residual of the surgery was a surgical scar and mild 
instability in the lateral direction.  The veteran's range of 
motion was full and there was no evidence effusion of or 
quadriceps atrophy.  Subsequent treatment records show that 
the veteran was seen on multiple occasions for complaints of 
right knee pain.  Significantly, the veteran was evaluated in 
April 1972 for complaints of knee pain for the past two 
weeks.  He described daily aching beneath the right patella 
with any extension.  He also endorsed a general weakness of 
the knee.  There was evidence of slight atrophy of the right 
quadriceps when compared to the left.  There was no evidence 
of motor sensory deficit, ligamentous weakness, tenderness, 
or effusion.  The diagnosis was chondritis of the knee.  At 
his service discharge examination, the veteran was noted to 
have an in-service history of episodes of right knee and a 
"trick knee."

Post-service medical evidence establishes that the veteran 
has undergone two total right knee replacements, and that he 
had been diagnosed as having osteoarthritis of the right 
knee.  There is also evidence suggesting that the veteran was 
experiencing severe right knee disability as early as 1986.  

If a preexisting disorder is noted upon entry into service, 
which has been shown in the present case, a veteran cannot 
bring a claim for incurrence in service for that disorder, 
but a veteran may bring a claim for service-connected 
aggravation of that disorder.  See 38 U.S.C.A. § 1153 (West 
2002); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  
In such an instance, 38 U.S.C.A. § 1153 applies and the 
burden falls on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under 38 U.S.C.A. § 1153 arises, 
the burden shifts to the government to show a lack of 
aggravation by establishing that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306 (2005); see also Jensen, 19 F.3d at 
1417.  The presumption of aggravation may be rebutted by 
clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the disease. See 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2005).  In 
view of the findings on the entrance examination compared to 
the findings during service, the Board finds that a remand is 
necessary to determine whether the veteran's preexisting 
right knee disability was aggravated by this active military 
service.  38 C.F.R. § 3.159 (2005).  

Furthermore, the Board finds that the issue of entitlement to 
secondary service connection for low back disability is 
inextricably intertwined with the issue of entitlement to 
service connection for right knee disability.  See Henderson 
v. West, 12 Vet. App. 11, 20 (1998), quoting Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) ("where a decision on 
one issue would have a 'significant impact' upon another, and 
that impact in turn 'could render any review by this Court of 
the decision [on the other claim] meaningless and a waste of 
judicial resources,' the two claims are inextricably 
intertwined").  The veteran essentially argues that his 
current low back disability was caused and/or aggravated by 
his right knee disability.  Consideration of the veteran's 
claim for secondary service connection for low back 
disability would therefore be inappropriate and is therefore 
held in abeyance.  

In light of the above, this case is REMANDED for the 
following development:

1.  After ensuring that all relevant 
medical treatment records for the right 
knee have been obtained, schedule the 
veteran for a VA examination to determine 
the nature, extent and etiology of any 
currently present disability of the right 
knee.  The claims folders, to include a 
copy of this Remand and any additional 
evidence secured, must be made available 
to and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folders were reviewed.  The 
examiner's attention is directed to the 
veteran's service enlistment examination 
and treatment records dated in November 
1967, December 1967, January 1968, June 
1969, and April 1972.  Any indicated 
studies should be performed.

Based upon the examination results and a 
review of the claims folders, the 
examiner should provide an opinion as to 
whether there is a 50 percent or greater 
probability (as likely as not) that the 
veteran's right knee disability, noted 
upon service entrance, became chronically 
worsened or aggravated during active 
service.  If so, the examiner should also 
state whether or not the evidence is 
clear and unmistakable that the increase 
in disability during service was due to 
natural progress of the disability.  The 
rationale for all opinions expressed must 
also be provided.

2.  Readjudicate the issues on appeal, 
with consideration of the additional 
evidence and whether any additional 
development or additional examinations 
should be conducted for the remaining 
issue on appeal.  Following completion of 
the foregoing, if any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the July 2004 
Supplemental Statement of the Case and 
discussion of all pertinent laws and 
regulations, including, but not limited 
to, the VCAA.  Allow an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


